Citation Nr: 0524074	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the postoperative 
residual of chronic sinusitis.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a heart disability, 
to include hypertension.

4. Entitlement to a compensable evaluation for service- 
connected residuals from a fracture of the 3rd digit of the 
left hand, prior to July 26, 2002.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service- connected residuals from a fracture of the 3rd digit 
of the left hand, on and after July 26, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Montgomery, Alabama RO, which denied service connection for 
chronic sinusitis, a heart condition, to include 
hypertension, and left knee tendonitis. Service connection 
for residuals a fracture of the 3rd digit of the left hand 
was granted with a 0 percent (noncompensable) evaluation.

A hearing was held at the RO in September 2002, before the 
undersigned. A transcript of the hearing testimony has been 
associated with the claims file.

The Board remanded this case to the RO for further 
development in July 2003.  In a rating action of October 2004 
the RO granted a 10 percent rating for the veteran's 3rd left 
digit disability, effective July 26, 2002.  The veteran has 
not indicated he is satisfied with this rating. Thus, the 
claim is still before the Board. AB v. Brown, 6 Vet. App. 35 
(1993).

It is apparent from a review of the record that the veteran 
is seeking service connection for a right knee disability.  
Since this issue has not been developed and certified for 
appeal the Board refers this matter to the RO for all 
appropriate action.  

The issues of service connection for a heart disability to 
include hypertension, and a left knee disability is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran has current disability due to in-service 
postoperative chronic sinusitis.  

2.  The veteran's left third finger disability is manifested 
by enlargement and a weakened grip with 45 degrees of 
extension and flexion to 80 degrees equivalent to an 
inability to bring the finger to within two inches of the 
transverse fold of the palm.


CONCLUSIONS OF LAW

1.  Chronic postoperative sinusitis was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002)  

2.  The criteria for an initial 10 percent rating for a left 
third finger disability effective from the date of serice 
connection have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5227 (2002 & 
2004).  

3.  The criteria for a rating in excess of 10 percent for a 
left third finger disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5227, 5229 
(2002 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA notice requirements are contained in 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to service connection for postoperative 
residuals of sinusitis, further assistance is unnecessary to 
aid the appellant in substantiating that claim.

In regard to the remaining issues decided in this appeal, it 
is noted that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-1 (2004).

In letters dated in January 2003, August 2003, and April 
2004, the RO and VA's Appeals Management Center informed the 
veteran of the evidence needed to substantiate his claims.  
These letters together with information in the statement of 
the case told him what the evidence needed to show to 
substantiate this claim.

These letters also informed him of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The April 2004 letter specifically told 
him to send any evidence or information in his possession 
that he thought would support his claims.  This notice served 
to inform him of the need to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed.  However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-4 
(2005).  There has been no allegation of prejudice in the 
delayed notice in this case, and the veteran had the 
opportunity to present testimony and evidence after the 
notice was ultimately provided. 

It also does not appear from a review of the record that any 
clinical evidence relevant to the veteran's claim for a 
compensable evaluation for service- connected residuals from 
a fracture of the 3rd digit of the left hand, prior to July 
26, 2002.is available, but not currently associated with the 
claims folder.  

Under the VCAA, VA is obliged to provide an examination when 
needed.  38 U.S.C.A. § 5103A(d) (West 2002).

The veteran had a recent examination to determine the 
severity of his left middle finger disability and that 
examination provided sufficient clinical information to 
evaluate the disorder.  



II.	Service connection for Sinusitis.  

The veteran's service medical records contain numerous 
references to treatment for sinusitis.  On a retirement 
physical examination in December 1987 chronic sinusitis was 
noted in the physician's summary section of the examination.  
A sinus x-ray of February 1988, showed thick fluid that 
filled the right frontal and maxillary sinuses.  There was 
mucosal thickening of the left maxillary and left frontal 
sinuses, an osteoma in the right frontal sinus and increased 
soft tissue density within both nasal passages.  In March 
1988 he was hospitalized at military facility for diagnosed 
chronic sinusitis with nasal polyposus.  In the course of 
this hospitalization he underwent a bilateral intranasal 
polypectomy, partial right intranasal ethmoidectomy, and 
surgical repair of the bilateral nasal windows.  

During VA treatment in May 1999 the veteran was noted to have 
sinus problems on a seasonal basis.  The veteran was 
prescribed nasal spray for this complaint.  

On a VA general medical examination in March 2001 it was 
reported that the veteran had chronic sinusitis and maxillary 
sinusitis with no current problems.  

At the September 2002 hearing, the veteran testified that he 
began experiencing sinus problems in 1981, received 
medication (nasal spray) from the VA for the treatment of his 
sinus disability.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

The veteran's service medical records contain numerous 
notations documenting treatment for chronic sinusitis and in-
service x-rays of the sinuses clearly demonstrated findings 
consistent with such a diagnosis.  Moreover, the veteran 
underwent rather extensive remedial sinus surgery toward the 
end of his long period of active duty.  

During a recent hearing the veteran essentially reported a 
continuity of symptomatology, and the 1999 VA treatment 
record supports such continuity, inasmuch as a history of 
seasonal sinusitis was reported.  

Since the veteran was found to have chronic sinusitis during 
service and since the evidence shows that he has continued to 
have the disability since discharge, service connection for 
the postoperative residuals of chronic sinusitis is 
warranted.   

II.	Increased Ratings for a Left Middle Finger Disability 
Prior to and Subsequent to July 26, 2002.  

The service medical records reveal that the veteran sustained 
a fracture to the left third finger during service.  

On a VA examination conducted in April 2004 the veteran gave 
a history of an in-service fracture of the left third finger 
in 1975.  It was said that he never regained full function of 
the finger.  Evaluation revealed that the left third finger 
was enlarged.  The finger extended to 45 degrees and flexion 
was 80 degrees.  The left middle finger disability was noted 
to interfere with the veteran's grip, but no other 
abnormality in regard to the finger was noted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.  If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The criteria for evaluating finger disabilities was amended 
during the course of this appeal.  64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. 
§ 4.71a (2004)).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kumar v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provision.  

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects.  If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.  

Prior to August 26, 2002, the veteran's service connected 
injury to the left third digit was properly evaluated under 
the criteria of Diagnostic Code 5226, which provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand. The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2004).

The old criteria provided that the ability to flex the tip of 
the finger to within ability to bring the finger to within 
two inches of the transverse fold of the palm would be 
considered favorable ankylosis.  Inability to bring the 
finger to within two inches of the palm is considered 
unfavorable ankylosis.  Note (b), following Diagnostic Code 
5219.

Under the new criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

The new rating criteria provide evaluations for limitation of 
motion of fingers. For the long finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2003).

At his hearing the veteran demonstrated an ability to bring 
the tip of the third finger to within less than an inch of 
the transverse fold of the palm.  The April 2004 examination, 
however, demonstrated a greater limitation of motion.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the disability prevents him from bringing the 
tip of the finger to within two inches of the transverse fold 
of the palm.  Since that is the case, a 10 percent rating is 
warranted for this disability for the period prior to July 
26, 2002.  

The veteran is currently assigned the maximum 10 percent 
rating based on limitation of motion or ankylosis of the left 
third finger.  Since he retains the ability to move his 
finger it does not warrant an evaluation on the basis of 
extremely unfavorable ankylosis, which would be required to 
provide a higher rating based on amputation under the old or 
new criteria.  38 C.F.R. § 4.71a, Note (3), following 
Diagnostic Code 5215 (2004); 38 C.F.R. § 4.71a, Note (a) 
following Diagnostic Code 5219 (2002).  Therefore, an 
evaluation in excess of 10 percent for his left third finger 
disability, is clearly not warranted.  


ORDER

Entitlement to service connection for postoperative residuals 
of chronic sinusitis is granted.  

Entitlement to an initial 10 percent rating for service-
connected residuals from a fracture of the 3rd digit of the 
left hand is granted, effective December 20, 2000.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals from a fracture of the 3rd digit 
of the left hand is denied.  


REMAND

In the Remand of July 2003 the agency of original 
jurisdiction (AOJ) was instructed to afford the veteran a 
cardiovascular examination to determine the etiology of his 
heart disease and hypertension.  The examiner was 
specifically requested to render an opinion as to the 
etiology and onset of hypertension and any current heart 
disease that is present and whether it is as least as likely 
as not related to the veteran's period of service. The 
examiner was requested to give a complete detailed rationale 
for each opinion that was rendered.  

The veteran was afforded a VA cardiovascular examination in 
April 2004.  The examiner noted that hypertension was 
diagnosed in 1998 and that there was no apparent cardiac 
involvement.  However, the diagnoses included hypertensive 
heart disease and hypertensive cardiac dysfunction.  
Moreover, the examiner made no comment regarding the etiology 
and onset of these diagnosed cardiovascular disabilities, in 
particular the examiner did not comment as to whether it was 
at least as likely as not that they were related to service.  

Thus, the remand instructions were not complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Subsequent to the Board's last remand, the Court has 
clarified that VA's duty to provide an examination could be 
triggered by a veteran's report of in-service injury, current 
symptoms of disability, and a continuity of symptomatology.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
testified that he injured his left knee on two occasions in 
service, that he has current left knee symptoms, and that 
these symptoms have been present since service.  An 
examination is needed to determine whether he has current 
left knee disability as the result of in-service injuries.

This case is therefore REMANDED for the following action: 

1.  The veteran should be afforded another 
cardiovascular examination to determine the 
nature and etiology of his claimed heart 
disease and hypertension.  The claims 
folder should be made available to the 
examining physician prior to the 
evaluation, and the examiner should state 
in the examination report or in an addendum 
that the claims folder was reviewed.  The 
examiner should express an opinion, with 
rationale as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current cardiovascular 
disability including hypertension, had its 
onset during service, was manifested within 
one year after service discharge, or is 
otherwise related to service.  

2.  The veteran should be afforded an 
orthopedic examination to determine whether 
he has a current left knee disability 
related to service.  The examiner should 
review the claims folder, and note such 
review in the examination report or in an 
addendum.  The examiner should provide 
opinions with rationales as to whether the 
veteran has a current left knee disability, 
and if so, whether such disability at least 
as likely as not, is the result of injury 
in service.

3.  After ensuring that all requested 
opinions have been provided by the 
examiners, the AMC or RO should re-
adjudicate the claims.  If any benefit is 
denied, the AMC or RO should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


